In the

    United States Court of Appeals
                For the Seventh Circuit
No. 15-3068

UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                v.


ANTWON D. JENKINS,
                                             Defendant-Appellant.


        Appeal from the United States District Court for the
                     Southern District of Illinois.
       No. 3:13-cr-30125-DRH-11 — David R. Herndon, Judge.



  ARGUED SEPTEMBER 27, 2016 — DECIDED MARCH 13, 2017


   Before BAUER, ROVNER, and HAMILTON, Circuit Judges.
    BAUER, Circuit Judge. A two-year investigation into a drug-
trafficking operation commenced in Spring 2011, when the
Drug Enforcement Administration received a tip that Tyrone
Carraway was distributing narcotics in East St. Louis, Illinois.
Agents enlisted a confidential source to make controlled
purchases of crack cocaine from Cortez Yarbrough, one of
2                                                 No. 15-3068

Carraway’s distributors. In December 2011, DEA agents
received authorization to wiretap Carraway’s phone. They
learned from the wiretapped conversations that Carraway was
obtaining cocaine from a barbershop in St. Louis, Missouri,
operated by one Ernest Lyons; Richard Graham, Carraway’s
cousin, acted as an intermediary between Carraway and
Lyons. Carraway distributed cocaine from his father’s tire shop
in East St. Louis, Illinois, referred to as “the Gate.”

   On January 14, 2012, intercepted calls from Carraway’s
phone revealed that he and Graham were going to retrieve
narcotics from Lyons’ barbershop; surveillance teams near the
barbershop observed Carraway and Graham enter the barber-
shop and exit a short time later. Next, Carraway’s vehicle
headed toward the Gate in East St. Louis. During this trip, a
surveillance team intercepted three calls between Carraway
and Jenkins, using the phone number (618) XXX-4062.

    During the first call, using coded language, Carraway told
Jenkins that cocaine had arrived and that he would save some
for him. In the second call, Carraway told Jenkins that he was
in East St. Louis; Jenkins responded that he would meet
Carraway in fifteen minutes. The last call was made as surveil-
lance teams were monitoring the Gate. Jenkins told Carraway
that he was “finna pull up.” A short time later, a black GMC
Yukon with an Illinois temporary license plate number
244N250 pulled onto the lot. The car was registered to a
Devontae Jenkins. Agents were unable to confirm who was
driving the Yukon or observe what transpired inside the Gate
because it was dark outside. The Yukon left after approxi-
mately five minutes.
No. 15-3068                                                 3

    On January 28, 2012, agents intercepted phone calls
between Carraway and Graham indicating that they planned
to make another trip to the barbershop for cocaine. Surveil-
lance teams at the barbershop observed Carraway and Graham
arrive. The two went inside and stayed for about twenty
minutes. Afterward, they ate at a nearby diner. While they
were at the diner, agents intercepted a call between Jenkins
and Carraway. Carraway told Jenkins that he would be
heading to East St. Louis soon, and that he would call Jenkins
when he was on his way so that they could meet.

    Surveillance teams followed Carraway and Graham to the
Gate. Suspecting that Carraway would be distributing narcot-
ics from the Gate, Special Agent Matthew McKnight contacted
Jarrod Leckrone, an Illinois State Trooper, and instructed him
to make a traffic stop near the Gate at the agent’s direction.
While monitoring the Gate, agents intercepted another call
between Carraway and Jenkins; Carraway told Jenkins that he
could “come on this way.” A short time thereafter, agents
observed the same Yukon from their January 14, 2012, surveil-
lance arrive at the Gate. The Yukon left about five minutes
later. Agents provided Leckrone with a description of the
Yukon and its direction of travel. Leckrone noted that the
vehicle had illegally tinted windows, the temporary registra-
tion was obscured, and the driver was not wearing a seat belt.
He pulled the Yukon over eight blocks from the Gate.

   Leckrone advised Jenkins, the driver of the vehicle, why he
had been stopped. Jenkins admitted that he had not been
wearing a seat belt. Leckrone observed that Jenkins acted
nervous and excited; he also noticed an odor of burnt cannabis
4                                                           No. 15-3068

emanating from the vehicle. Leckrone asked Jenkins if he had
any cannabis or other contraband in the car; Jenkins said no.
At this point, an assisting officer arrived and Leckrone asked
Jenkins to exit his vehicle so that it could be searched. Jenkins
stood at the front of Leckrone’s squad car during the search.1
Leckrone searched the area of the dashboard and center
console and found a plastic panel, behind which was a cello-
phane bag containing cocaine. He also found three cell phones
which were “ringing one after another.” The phones were
seized as part of the search.

    Leckrone transported Jenkins to the Illinois State Police
headquarters in Collinsville, Illinois. McKnight also went to the
headquarters, at which time Leckrone gave him the cocaine
and cellular phones. McKnight searched the settings on one of
the phones; he determined that its number was (618) XXX-
4062, the same number from which agents had intercepted
calls on January 14 and 28, 2012. Moreover, the call log showed
recent calls to Carraway and Yarbrough. Leckrone read Jenkins
his Miranda rights. Jenkins stated that the truck belonged to his
cousin, and that he did not know anything about the cocaine
recovered during the search. He refused to provide any further
information.




1
    In Jenkins’ opening brief, he alleges that at the time the search was
executed he had already been placed in Leckrone’s squad car. However,
Jenkins cannot marshal any evidence to support this claim, and it is belied
by the record. Jenkins appears to abandon this factual dispute in his reply
brief. Therefore, we will disregard Jenkins’ factual challenge and view the
facts in accordance with the trial testimony.
No. 15-3068                                                    5

    On June 18, 2013, a grand jury charged Jenkins with
conspiracy to distribute, and possession with intent to distrib-
ute cocaine in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A)(ii), and 846, and possession with intent to distrib-
ute cocaine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C.
§ 2. Jenkins filed a motion to suppress evidence to exclude: the
cocaine found in his car, evidence from the search of his phone,
and any statements that he made.

    On June 30, 2014, the district court denied in part and
granted in part the motion to suppress. The court denied the
motion as to the search of Jenkins’ vehicle and subsequent
statements made by Jenkins. The court found that the vehicle
search was invalid under the search incident to arrest excep-
tion, but permissible under the collective knowledge doctrine.
The court found that the evidence was admissible because
Leckrone had established independent probable cause, and
normal police investigation would have inevitably led to the
discovery of the evidence. The court granted the motion to
suppress the results of the cell phone search, relying on Riley
v. California, 134 S. Ct. 2473, 2493 (2014), which held that a
warrant must generally be obtained prior to searching an
arrestee’s cell phone data.

     The Government filed a motion to reconsider the motion to
suppress. It argued that the evidence obtained from the cell
phone search should be admitted, based on United States v.
Flores-Lopez, 670 F.3d 803 (7th Cir. 2012), which held that
searching a cell phone found on an arrestee’s person to identify
its telephone number was a valid warrantless search incident
6                                                             No. 15-3068

to arrest. 670 F.3d at 809–10. The court granted the Govern-
ment’s motion and permitted use of the cell phone evidence.

   A three-day jury trial concluded on March 18, 2015, and
Jenkins was found guilty of possession with intent to distribute
cocaine. The court declared a mistrial on the conspiracy count
and dismissed it.

     The United States Probation Office prepared Jenkins’
Presentence Investigation Report, which concluded that
Jenkins’ Sentencing Guidelines range was 27-33 months’
imprisonment. The PSR noted that Jenkins’ sentence could run
concurrently, partially concurrently, or consecutively to his
308-month term of imprisonment on an unrelated conviction
for kidnaping and using or carrying a firearm to commit a
federal crime of violence. At sentencing, the court adopted the
PSR as its own factual findings. The court sentenced Jenkins to
27 months’ imprisonment, and a term of 3 years’ supervised
release. The court ordered Jenkins’ sentence to run consecutive
to his sentence for kidnaping and using or carrying a firearm.2
This timely appeal followed.

    On appeal, Jenkins challenges the district court’s denial of
his motion to suppress, as well as the imposition of a consecu-




2
    During the pendency of this appeal, Jenkins’ conviction for using or
carrying a firearm to commit a federal crime of violence was reversed by
this Court. See United States v. Jenkins, No. 14-2898, 2017 WL 727154, *5, ---
F.3d---- (7th Cir. Feb. 24, 2017). Jenkins was sentenced to 120 months for
using or carrying a firearm, to run consecutively to a 188-month sentence
for kidnaping. The case has been remanded for further proceedings.
No. 15-3068                                                        7

tive rather than concurrent sentence. We address each of these
arguments in turn.

   I. Motion to Suppress

       A. Constitutionality of Warrantless Cell Phone Search

    Jenkins argues that the evidence derived from his cell
phone should have been suppressed. “When reviewing a
district court’s decision on a motion to suppress, we review
findings of fact for clear error and conclusions of law de novo.”
United States v. Guidry, 817 F.3d 997, 1005 (7th Cir. 2016)
(citation omitted).

    “Where a search is undertaken by law enforcement officials
to discover evidence of criminal wrongdoing … reasonableness
generally requires the obtaining of a judicial warrant … .”
Veronia Sch. Dist. 47J v. Acton, 515 U.S. 646, 653 (1995) (citation
omitted). Thus, “searches conducted outside the judicial
process, without prior approval by judge or magistrate, are
per se unreasonable under the Fourth Amendment—subject
only to a few specifically established and well-delineated
exceptions.” Arizona v. Gant, 556 U.S. 332, 338 (2009) (quoting
Katz v. United States, 389 U.S. 347, 357 (1967)). One exception to
the warrant requirement is for a search incident to a lawful
arrest. See Chimel v. California, 395 U.S. 752 (1969). The justifica-
tion for this exception is the protection of the arresting officer
and the preservation of evidence. Id. at 762–63.

    In Riley, the Supreme Court grappled with how the search
incident to arrest doctrine applies to modern cell phones. The
Court declined to extend the categorical rule for searches
incident to arrest to searches of data on cell phones. Riley,
8                                                     No. 15-3068
134 S. Ct. at 2495. The Court unequivocally held: “Our answer
to the question of what police must do before searching a cell
phone seized incident to an arrest is accordingly simple—get
a warrant.” Id. The Court noted that “other case-specific
exceptions may still justify a warrantless search of a particular
phone[,]” such as the exigent circumstances exception. Id. at
2494. However, such exigencies, including the need to prevent
the imminent destruction of evidence in individual cases, to
pursue a fleeing suspect, and to assist persons who are
seriously injured or are threatened with imminent injury, are
not at issue here. See id.

    Though the search took place before Riley was decided, we
apply the new constitutional rule announced in Riley because
this is the direct appeal of a criminal conviction. See Griffith v.
Kentucky, 479 U.S. 314, 328 (1987). The Government concedes
that the warrantless search of Jenkins’ cell phone was unlawful
in light of Riley. However, this finding is not the end of the
inquiry.

    The Supreme Court has held that unlawfully obtained
evidence should not be suppressed “when the police act with
an objectively ‘reasonable good-faith belief’ that their conduct
is lawful.” Davis v. United States, 564 U.S. 229, 238 (2011)
(quoting United States v. Leon, 468 U.S. 897, 909 (1984)). The
Court instructed that “[p]olice practices trigger the harsh
sanction of exclusion only when they are deliberate enough to
yield ‘meaningful’ deterrence, and culpable enough to be
‘worth the price paid by the justice system.’” Id. at 240 (alter-
ation omitted) (quoting Herring v. United States, 555 U.S. 135,
144 (2009)). Davis held that when “binding appellate precedent
No. 15-3068                                                     9

specifically authorizes a particular police practice,” officers
should be able to employ such a practice without facing later
suppression of evidence if that precedent is later overruled by
the Supreme Court. Id. at 241.

    Here, the Government argued before the district court that
our decision in Flores-Lopez specifically authorized the search
of Jenkins’ cell phone, and thus Agent McKnight reasonably
relied on binding appellate precedent in conducting the search.
The district court agreed, and thus declined to suppress the
evidence. The Government was correct that Flores-Lopez
authorized the warrantless search of a cell phone seized
incident to arrest until Riley upended it. However, because
Flores-Lopez was decided after Jenkins’ cell phone was
searched, Agent McKnight could not have reasonably relied
upon it in conducting the search.

    Undeterred, the Government argues that United States v.
Gary, 790 F.3d 704 (7th Cir. 2015), and the cases cited therein,
demonstrate that at the time of the search in this case, binding
precedent permitted the search of cell phones seized incident
to arrest. In Gary, police officers pulled over a vehicle in which
the defendant was a passenger as part of an undercover drug
operation. 790 F.3d at 706. Officers recovered two cell phones
from the defendant’s pockets that were seized incident to his
arrest. Id. Officers transported defendant to the police station
where he spoke with his parole officer. Id. At the station, his
cell phones were placed on a table. Id. at 708. Later, a detective
searched the phones, finding that the number of one of the
phones matched the number that an undercover officer had
called to set up the drug transaction. Id. The detective checked
10                                                  No. 15-3068

the call log of the cell phone and verified that it had received
calls from the officer’s phone. Id.

   The defendant, relying on Riley, argued that the warrantless
search of the cell phones violated his Fourth Amendment
rights and that the evidence adduced from the cell phone
search should be suppressed. Id. Gary found that a Fourth
Amendment violation had occurred, but it refused to apply the
exclusionary rule because the officer had reasonably relied on
binding appellate precedent in effect in 2009 when the search
was conducted. Id.

   Gary noted that in 2009, prior to Riley, the Supreme Court
had recognized a categorical rule that permitted the police to
conduct a search of a person incident to a lawful arrest. Id. at
709. Gary relied in part on United States v. Edwards, 415 U.S.
800, 805 (1974), which upheld the search of an arrestee’s clothes
taken from him while he was in custody and the seizure of
incriminating evidence that was found.

    Furthermore, Gary found the facts of United States v. Ortiz,
84 F.3d 977 (7th Cir. 1996), “remarkably similar” and its
holding persuasive. 790 F.3d at 710. In Ortiz, federal agents,
acting on the tip of a cooperating codefendant, contacted the
pager number of the defendant. 84 F.3d at 982. At the agents’
request, the codefendant arranged a meeting with the defen-
dant to obtain heroin. Id. When the defendant arrived, police
officers arrested him. Id. Officers seized an electronic pager
found on the defendant during a search. Id. While still at the
scene of the arrest, officers retrieved its numeric messages to
confirm that it was the same pager that agents had called
earlier that day. Id. at 983. The defendant filed a motion to
No. 15-3068                                                     11

suppress evidence from the search of his pager. Id. at 984. Ortiz
affirmed the denial of the defendant’s motion to suppress,
finding that “the information from the pager was admissible
because the officers conducted the search of its contents
incident to the arrest.” Id.

   Gary held that “the force of Ortiz was strong enough” to
authorize the warrantless search of a cell phone in Flores-Lopez.
790 F.3d at 710. Gary continued that it was objectively reason-
able for the officers to rely on Ortiz as binding precedent when
conducting the search. Id. at 710–11. Therefore, the Govern-
ment concludes that Agent McKnight could rely on Ortiz and
Gary as binding appellate precedent to search Jenkins’ cell
phones incident to his arrest. The Government recognizes that
Gary was decided in 2015, after the search of Jenkins’ cell
phone transpired. However, it argues that Gary establishes that
prior to Riley’s announcement in 2014, the binding appellate
precedent in this circuit permitted the warrantless search of
Jenkins’ cell phone.

   Jenkins argues that Gary and Ortiz are distinguishable
because in those cases, the cell phones and pager were found
on the arrestee’s person rather than in a vehicle. Jenkins relies
on United States v. Chadwick, 433 U.S. 1 (1977), abrogated on other
grounds by California v. Acevedo, 500 U.S. 565 (1991). In Chad-
wick, police conducted a warrantless search of a footlocker
found in the arrestee’s trunk over an hour after his arrest. 433
U.S. at 4. Chadwick held that a warrant is required for searches
“remote in time or place from the arrest” and precluded the
police from searching “luggage or other personal property not
immediately associated with the person of the arrestee[.]” Id.
12                                                            No. 15-3068

at 15 (citation and internal quotation marks omitted). The
Court found that “[u]nlike searches of the person … searches
of possessions within an arrestee’s immediate control cannot
be justified by any reduced expectations of privacy caused by
the arrest.” Id. at 16 n.10. Both Gary and Ortiz acknowledged
the holding from Chadwick, and are properly understood to
address the search of an arrestee’s person rather than his
vehicle. See Gary, 790 F.3d at 710–11; Ortiz, 84 F.3d at 984.

    In response, the Government argues that it is “immaterial”
that Jenkins’ cell phones were found in his vehicle as opposed
to on his person. The Government cites Gant, which expounds
upon the search incident to arrest doctrine. In Gant, the Court
held that the search of a vehicle’s compartments and any
containers therein is justified as a search incident to a lawful
arrest when it is “reasonable to believe evidence relevant to the
crime of arrest might be found in the vehicle.” 556 U.S. at 343
(quoting Thornton v. United States, 541 U.S. 615, 632 (2004)).3

    But Gant specifically cabined its holding to instances in
which “the arrestee is unsecured and within reaching distance
of the passenger compartment at the time of the search.” Id.
This limitation “ensures that the scope of a search incident to
arrest is commensurate with its purposes of protecting arrest-


3
    The Government argues that a cell phone fits into the definition of
“container” as the term is used in Gant because a cell phone “contains data.”
We recognize that Flores-Lopez found that this was a plausible interpretation
of the word container. See 670 F.3d at 805. But again, Flores-Lopez had not
been decided at the time of the search in this case. Therefore, the Govern-
ment may not rely upon it as binding appellate precedent. In any event, the
Supreme Court rejected this argument in Riley. 134 S. Ct. at 2491.
No. 15-3068                                                    13

ing officers and safeguarding any evidence of the offense of
arrest that an arrestee might conceal or destroy.” Id. at 339.
While we recognize that Jenkins was not handcuffed or
secured inside Leckrone’s squad car at the time the search was
executed, he was at the front of the squad car and in the
company of another officer. Therefore, it seems implausible,
and the Government does not argue, that he was within
reaching distance of the center console. As a result, the safety
and evidentiary concerns that undergird the reaching-distance
rule are not present here.

    We do not believe that Gary, Ortiz, or Gant “specifically
authorize[d]” the search of Jenkins’ cell phones. See Davis, 564
U.S. at 241. The Government is essentially requesting that we
extend the applicability of Ortiz from the search of an arrestee’s
person to the search of the arrestee’s vehicle and electronic
devices found therein; or conversely, that we ignore the
limiting principle in Gant to permit the search of a compart-
ment and its objects even when a defendant is not in reaching
distance. But Davis requires a more exacting analysis. As we
have recognized, “[t]he Davis exception for good faith reliance
on controlling precedent does not reach so far as to excuse
mistaken efforts to extend controlling precedents.” United States
v. Rivera, 817 F.3d 339, 346 (7th Cir. 2016) (Hamilton, J. concur-
ring in part and concurring in the judgments).

   We conclude that McKnight’s search of Jenkins’ cell phone
was not objectively reasonable, and therefore the Davis
exception does not apply.
14                                                 No. 15-3068

       B. Harmless Error

    When the Government seeks to introduce evidence that is
the fruit of an unconstitutional search, the traditional remedy
is exclusion. However, constitutional error that is harmless
will not cause an otherwise valid conviction to be set aside.
Mendoza v. United States, 755 F.3d 821, 829–30 (7th Cir. 2014)
(citations omitted). The court must ask: “[i]s it clear beyond a
reasonable doubt that a rational jury would have found the
defendant guilty absent the error?” Kamlager v. Pollard, 715
F.3d 1010, 1016 (7th Cir. 2013) (quoting Neder v. United States,
527 U.S. 1, 18 (1999)).

    Jenkins argues that without McKnight’s cell phone search,
the Government could not prove that he was using the (618)
XXX-4062 number to arrange the drug transactions. He
contends that the information obtained through McKnight’s
search was necessary to his conviction. We disagree. Even if
the evidence from Jenkins’ cell phone had been suppressed, the
jury heard ample evidence demonstrating Jenkins’ guilt.
Specifically, it heard the three phone calls between Carraway’s
phone and (618) XXX-4062 on January 14, 2012, revealing that
a drug transaction was to take place at the Gate. The jury was
presented with details of the agents’ surveillance of the
Gate—that a male using the (618) XXX-4062 number called
Carraway to tell him that he was about to arrive, and that a
black GMC Yukon registered to Devontae Jenkins arrived and
left five minutes later.

    Further, the jury heard the details of the drug transaction
on January 28, 2012, including another call between Carraway
and (618) XXX-4062 to arrange the transaction at the Gate. The
No. 15-3068                                                  15

jury also heard that agents observed the same black GMC
Yukon arrive at the Gate, and leave shortly thereafter. The jury
heard that from there, Leckrone pulled over the Yukon’s driver
and sole occupant, Jenkins, who had over 81 grams of cocaine
in his possession. The jury heard the additional details of the
traffic stop. In addition, the jury heard testimony from Carra-
way identifying Jenkins as the individual that he spoke and
messaged with at the (618) XXX-4062 number on January 14
and 28, 2012. Carraway also confirmed that he sold Jenkins
drugs two or three times beginning in Winter 2011 and into
2012.

    Moreover, in our view, the surveillance evidence, in
conjunction with Carraway’s testimony, provided the jury with
substantial evidence tying Jenkins to the cell phone. Jenkins
counters that Carraway’s testimony should not be given
weight because he had credibility issues resulting from the fact
that he was testifying in exchange for a reduced sentence.
Jenkins assumes the jury would not have given weight to his
testimony because he was “untrustworthy.” The Government
routinely puts on witnesses at trial who are testifying in
exchange for reduced sentences. If the jury has been properly
instructed—that they should consider such testimony with
caution and great care—the testimony is just something else for
the jury to consider.

   We find that the testimony of Carraway, along with the
other witnesses and corroborating evidence, overwhelmingly
demonstrates Jenkins’ guilt beyond a reasonable doubt and
renders the jury’s exposure to the cell phone search harmless.
Accordingly, we will not reverse Jenkins’ conviction.
16                                                    No. 15-3068

     II. Sentencing Error

   Next, Jenkins argues that the district court erred in impos-
ing a sentence consecutive to rather than concurrent with his
sentence for kidnaping. Specifically, Jenkins argues that the
court improperly relied on conduct related to the conspiracy
charge, for which the court declared a mistrial, as a basis for
imposing a consecutive rather than concurrent sentence. We
review Jenkins’ criminal sentence in two steps: first for
procedural error, then for substantive reasonableness. United
States v. Warner, 792 F.3d 847, 855 (7th Cir. 2015) (citing Gall v.
United States, 552 U.S. 38, 51 (2007)).

     Because Jenkins did not object to the alleged error at
the sentencing hearing, plain error is the standard of review.
United States v. Chatman, 805 F.3d 840, 843 (7th Cir. 2015).
To demonstrate plain error, a defendant must establish that
(1) there was in fact an error; (2) the error was plain; (3) the
error affected the defendant’s “substantial rights”; and (4) “the
court ‘should exercise its discretion to correct the error because
it seriously affected the fairness, integrity, or public reputation
of the judicial proceedings.’” Id. at 843–44 (quoting United
States v. Durham, 645 F.3d 883, 890 (7th Cir. 2011)).

    Jenkins’ argument fails upon consideration of the first
factor. At the sentencing hearing, the district court judge
adopted the facts as set forth in the PSR. The district court
judge noted that Jenkins’ case involved “a very large conspir-
acy,” but that Jenkins was not heavily involved. He also found
that there was sufficient evidence to convict on the conspiracy
count, but never stated that he was sentencing Jenkins on the
basis of the conspiracy count. In fact, he observed that there
No. 15-3068                                                     17

was ample, credible evidence to support Jenkins’ conviction
for possession with intent to distribute cocaine.

    Jenkins argues that the district court judge’s comments
about the conspiracy imply that he impermissibly considered
the conspiracy count when fashioning his sentence. First, this
is a misreading of the district court judge’s comments. While
he believed there was sufficient evidence to sustain the
conspiracy count, it is clear that he relied on the possession
count, which he appropriately described as a “significant
crime,” as the basis for his sentence. The comments simply do
not convey that the court actually relied on the conspiracy
charge in determining Jenkins’ sentence. Further, the court
made it clear that it was imposing a consecutive sentence as a
result of Jenkins’ criminal history, the seriousness of the
offense, and the need for just punishment, not on the basis of
any conspiracy-related conduct.

    However, we note that “a wide range of conduct is relevant
at sentencing—including uncharged conduct and charges of
which the defendant was acquitted—so long as that conduct is
established by a preponderance of the evidence.” United States
v. Heckel, 570 F.3d 791, 797 (7th Cir. 2009) (citing United States
v. Watts, 519 U.S. 148 (1997)); see also 18 U.S.C. § 3661; U.S.S.G.
§ 1B1.4. The district court judge found that the Government’s
evidence was credible and largely uncontested. We agree. For
his part, Jenkins does not seriously dispute the accuracy of any
information in the PSR or evidence adduced at trial. Therefore,
even if the district court judge had considered evidence related
to the conspiracy charge, he would have been entitled to do so.
Accordingly, Jenkins’ procedural challenge fails.
18                                                  No. 15-3068

     Having concluded the district court followed sound
procedure, we will now determine whether that procedure led
to its intended outcome: substantively reasonable punishment.
We conduct this review for abuse of discretion. Because
Jenkins’ Guidelines range was correctly calculated and the
district court sentenced him within that range, the sentence is
presumed reasonable on appeal. Rita v. United States, 551 U.S.
338, 347 (2007).

    “We will uphold [a] sentence so long as the district court
offered an adequate statement of its reasons, consistent with 18
U.S.C. § 3553(a), for imposing such a sentence.” United States
v. Abebe, 651 F.3d 653, 657 (7th Cir. 2011) (citation and quota-
tion marks omitted). “Although the district judge is not
required to make factual findings as to each of the [§ 3553(a)]
factors, the record on appeal should reveal that the district
judge considered the factors.” United States v. Collins, 640 F.3d
265, 270 (7th Cir. 2011) (citation omitted). “It is simply not
required that the sentencing judge tick off every possible
sentencing factor or detail and discuss, separately, every
nuance of every argument raised for this court to find that the
sentence was proper.” Id. at 271.

    As discussed above, the court clearly identified the
§ 3553(a) factors that it believed warranted the imposition of a
consecutive sentence: Jenkins’ “substantial” criminal history;
the seriousness of the offense; the need for just punishment;
and to promote respect for the law. The court remarked that
Jenkins “thumbs his nose at the rules” and believes that “the
rules and laws don’t apply to him.” As a result, the court
believed that a consecutive rather than concurrent sentence
No. 15-3068                                                 19

was most appropriate. We have held that “undoubtedly a
sentencing court enjoys broad discretion in deciding whether
to run concurrent or consecutive terms.” United States v. Bour,
804 F.3d 880, 885 (7th Cir. 2015) (citation and quotation marks
omitted). We do not find Jenkins’ sentence to be an abuse of
that broad discretion. Consequently, Jenkins’ sentence is
substantively reasonable.

   For the foregoing reasons, we AFFIRM Jenkins’ conviction
and sentence.